PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,361,913
Issue Date: June 14, 2022
Application No. 17/104,215
Filing or 371(c) Date: 25 Nov 2020
Attorney Docket No. 94377-1159 08TMCT123402PA

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for refund received May 19, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,500, stating that “[w]e filed a QPIDS on April 28, 2022.  No receipt was received but the fees were deducted.  We contacted the EBC and was advised there was a glitch in the USPTO system and to refile the QPIDS.  We waited until the next day just to make sure and then refiled QPIDS with fees.  Requesting refund of the initial fees paid.”

A review of the Office records for the above-identified application shows that applicant attempted to file an ePetition to Withdraw the Application from Issue, QPIDS (Quick Path Information Disclosure Statement) and a RCE (Request for Continued Examination) on April 28, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received for the petition and the RCE.  An ePetition to Withdraw the Application from Issue, QPIDS (Quick Path Information Disclosure Statement) and a RCE (Request for Continued Examination), along with a second petition and RCE fees, were filed and autogranted on April 29, 2022.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,500 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions